1860.Patents for Inventions—Interfekenoe—Priority—Evidence.[1. Cited in Law, Pat. Dig. 298, to the point that an assignor who has sold his invention is not a competent witness to prove priority upon an interference declared.][2. Cited in Law, Pat. Dig. 807, 516, to the point that, when the prima facie force of a patent as to priority of invention on the part of the patentee has been once destroyed by evidence of prior invention on the part of another, it cannot be restored by the patent itself, but only by specific testimony from witnesses.][Nowhere reported; opinion not now accessible.]